Felton, Justice.
Where the appellee waived indictment by the grand jury and plead guilty to an accusation charging him with robbery and the trial court sentenced him to 15 years’ imprisonment, it must be presumed, nothing to the contrary appearing in the record, that the plea was to the lesser grade of the offense charged, robbery by intimidation, since the sentence imposed was within the statutory limits of punishment for that grade, which is not a capital offense (Edwards v. State, 224 Ga. 616 (163 SE2d 823)), rather than those for robbery by force (death or life imprisonment), in which latter event the sentence under which appellee is serving would have been void, as appellee contends, because based upon a guilty plea to a capital felony without indictment by the grand jury, which indictment can not be waived. Webb v. Henlery, 209 Ga. 447 (74 SE2d 7). Therefore, the sentence was valid and the discharge of the petitioner on the hearing of the habeas corpus proceeding was error.

Judgment reversed.


All the Justices concur.

Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion 0. Gordon, Assistant Attorney General, Charles B. Merrill, Jr., B. Daniel Dubberly, Jr., for appellant.
Curlee Strozier, pro se.